Citation Nr: 1326785	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of multiple surgical procedures of the bilateral feet (bilateral foot disorder), currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for tinea manus et pedis et ungium (skin disorder), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.  

5.  Entitlement to service connection for a liver disorder, to include as secondary to in-service herbicide exposure.  

6.  Entitlement to service connection for a prostate disorder, to include as secondary to in-service herbicide exposure.  

7.  Entitlement to service connection for a heart disorder, to include as secondary to in-service herbicide exposure.  

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to August 1968 in the Air Force and from September 1968 to October 1969 in the Navy.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript (Tr.) of the hearing has been associated with the claims file.  See 38 U.S.C.A. § 7107(c), (e)(2) (West 2002).  During that proceeding, the Veteran appears to have raised an implicit claim for service connection for chronic obstructive pulmonary disease (COPD).  See Board Hearing Tr. at 19.  Moreover, he has since undergone a July 2013 VA ophthalmology examination, which has yielded findings that support a claim for a compensable rating for residuals of an eye injury (corneal scarring).  See July 2013 VA Compensation & Pension Examination Report (contained in the Veteran's Virtual VA efolder).  Accordingly, as it appears that claims for service connection for COPD and a compensable rating for eye injury residuals have been raised by the record, but have not yet been developed for appellate review, the Board refers those matters to the agency of original jurisdiction (AOJ) for appropriate action.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012) due to the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for bilateral hearing loss, service connection for liver, prostate, and heart disorders; and TDIU are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the relevant appeal period, the Veteran's service-connected bilateral foot disorder has been manifested by objective and subjective findings of pain and swelling on manipulation and use without evidence of marked pronation and extreme tenderness of the plantar surfaces of the feet, nor any indication of marked inward displacement or severe spasm of the tendo achillis on manipulation that is incapable of improvement through orthopedic shoes or appliances.  

2.  Throughout the relevant appeal period, the Veteran's musculoskeletal bilateral foot symptoms have been alternately diagnosed as bilateral metatarsalgia and accessory navicular status post surgical excision with symptoms have been clinically found to overlap with the limitation of motion associated with his pes planus and have not approximated a level of injury that is moderately severe in both the right and the left feet.  

3.  Throughout the relevant appeal period, the Veteran's bilateral foot disorder also has been productive of post-surgical scarring without evidence of any accompanying tenderness, keloid formation, elevation, depression, tissue loss, inflammation, or edema.  Nor has the Veteran's foot scarring been shown to result in instability, other functional loss, or adherence to the underlying scar tissue.

4.  Throughout the relevant appeal period, the Veteran's service-connected skin disorder has affected less than five percent of his entire body and less than five percent of the exposed areas therein and has not required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, nor resulted in characteristic disfigurement of the head, face, or neck.

5.  Throughout the relevant appeal period, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids accompanied by subjective complaints of diarrhea and constipation that have not been shown to result in frequent episodes of bowel disturbance with abdominal distress. 

6.  Throughout the relevant appeal period, the record has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected bilateral foot, skin, and hemorrhoids disorders so as to render impractical the application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 30 percent for residuals of multiple surgical procedures of the bilateral feet (bilateral foot disorder) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.118, Diagnostic Codes (DCs) 5276, 5279, 5284 (2012), 7801, 7802, 7803, 7804, 7805 (effective August 30, 2002 thru October 23, 2008).

2.  The criteria for a schedular disability rating in excess of 10 percent for tinea manus et pedis et ungium (skin disorder) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7813 (effective August 30, 2002 thru October 23, 2008).

3.  The criteria for a schedular disability rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DCs 7319, 7327, 7336 (2012).

4.  The criteria for referral for consideration of increased ratings for a bilateral foot disorder, a skin disorder, and hemorrhoids on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the notice and assistance requirements, applicable law, and facts at issue in this case, the Board notes that it has thoroughly reviewed the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every piece of evidence submitted by the Veteran or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's increased rating claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

Relevant to the Veteran's foot, skin, and hemorrhoids claims, the only issues decided herein, § 5103 notice was provided in a letter dated in January 2007, prior to the initial adjudication.  That notice letter specifically advised the Veteran of the evidence needed to substantiate his claims for increased ratings for foot and skin disorders and hemorrhoids, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that letter described in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  Therefore, that letter satisfied both the threshold notice criteria and the heightened requirements set forth in Dingess.  Accordingly, the Board finds that VA has fulfilled its duty to notify with respect to the aforementioned claims such that no further notice is necessary.  38 C.F.R. § 3.159(b).

As for the duty to assist, the AOJ has obtained the Veteran's complete service treatment records, as well as all post-service treatment records that are relevant to his foot, skin, and hemorrhoids claims.  The Veteran has not alleged, and the record has not otherwise shown, that any additional records remain outstanding with respect to those issues.  Accordingly, the Board finds that further efforts to obtain such records would only burden VA, rather than benefit the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

Similarly, the Board finds that an additional VA examination should not be undertaken in support of the Veteran's foot, skin, and hemorrhoids claims.  He has been afforded three sets of VA examinations, which have comprehensively addressed the nature and severity of his foot, skin, and hemorrhoids disorders during the relevant appeals period.  Significantly, the Veteran has not argued, and the record has not otherwise shown, that those service-connected disabilities have worsened since he was last examined in April 2012.  As such, while mindful of the passage of time, the Board finds another VA examination is not necessary to decide any of the issues decided herein.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  

The Veteran had the opportunity to present detailed testimony before the undersigned.  38 C.F.R. § 20.700(a) (2012).  The transcript of that proceeding reflects that the undersigned set forth the issues of increased compensation at the start of the hearing.  The undersigned then focused on the elements necessary to substantiate the Veteran's foot, skin, and hemorrhoids claims and sought to identify any further development that was required.  Those actions satisfied the duties a hearing officer has to explain fully the issues on appeal and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 
23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. 
§ 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issues on appeal or by neglecting to suggest the submission of evidence that may have been overlooked.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the foot, skin, and hemorrhoids claims decided herein and, thus, appellate review of those issues may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

By way of history, the Board observes that the Veteran's current disability ratings for bilateral foot and skin disorders and hemorrhoids date back to June 4, 1973; April 9, 1976; and January 5, 1978, respectively.  He has since submitted an October 31, 2006, petition for additional compensation for each of those disabilities.  As such, the rating period on appeal extends from October 31, 2005, one year prior to the date of receipt of his increased rating claims.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to October 31, 2005, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

In support of his claims for increased evaluations, the Veteran in essence alleges that his foot, skin, and hemorrhoids disorders are all significantly worse than indicated by his currently assigned disability ratings.  The Board will examine each of the Veteran's claims in the context of the VA Rating Schedule.  Thereafter, the Board will assess whether any of those issues warrants referral for extraschedular consideration.  38 C.F.R. § 3.321(b) (2012).

      A.  Higher Schedular Rating for a Bilateral Foot Disorder

At the outset of its discussion, the Board notes that the Veteran's foot disorder has been historically evaluated under the section of the Rating Schedule that contemplates musculoskeletal disorders.  Compensation for such disorders is primarily based upon the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which such ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).  

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court has explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the impairment were caused by any of the other factors cited above.  Moreover, in evaluating the severity of a joint disability, VA must determine the overall functional loss due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, must be considered when raised by the claimant or when reasonably raised by the record, regardless of whether the underlying disability involves arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, when arthritis is shown by X-ray studies, the disability is to be rated based on limitation of motion of the affected joint.  When there is some limitation of motion, but not enough to be compensable under the appropriate limitation-of-motion code, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).  Separate arthritis ratings are to be combined, not added under DC 5003.  Furthermore, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010, Note (1).

In addition, when rating limitation of motion and other musculoskeletal symptoms, the Board may consider clinicians' use of qualitative terminology such as "mild," "moderate" and "severe," but should not rely on such evidence to decide the claim.  38 C.F.R. §§ 4.2, 4.6.  Rather, the Board must assess that terminology in tandem with other pertinent evidence of record to ensure that its evaluations are "equitable and just." 38 C.F.R. § 4.6.

Throughout the pendency of this appeal, the Veteran's bilateral foot disorder has been rated 30 percent disabling under DC 5299-5276.  A hyphenated diagnostic code is used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012). 

In this case, the RO has determined that the most appropriate diagnostic code for rating the Veteran's foot disorder is DC 5276, which pertains to pes planus.  38 C.F.R. § 4.118, DC 5276.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's bilateral foot disorder.  In this regard, the Board finds that the diagnostic code governing metatarsalgia (5279) is for application as the Veteran's most recent VA examination expressly revealed that condition.  38 C.F.R. § 4.71a, DC 5279.  Also applicable is DC 5284 (other injuries of the foot), given the Veteran's complaints of bilateral foot pain and other miscellaneous symptoms, none of which has been clinically distinguished from the pathology underlying his service-connected pes planus.  38 C.F.R. § 4.71a, DC 5284.

Conversely, the Board finds that none of the other diagnostic codes pertaining to the foot are applicable in this instance.  38 C.F.R. § 4.71a, DCs 5277, 5278, 5280, 5281, 5281, 5283.  Indeed, the Veteran has not alleged, and the record has not otherwise shown, that his service-connected disability encompasses symptoms of weak foot (5277), claw foot (5278), hallux valgus (5280), hallux rigidus (5281), hammer toes (5282), or malunion or nonunion of the tarsal or metatarsal bones (5283).  Therefore, the diagnostic codes contemplating those disorders are not for application.  Moreover, the record does not contain any X-rays findings of degenerative changes, which would warrant consideration under the arthritis codes.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Nor does the record otherwise show that the Veteran's foot disorder is ratable under any of the other musculoskeletal codes.  Id.  

Turning to the schedular criteria outside the scope of 38 C.F.R. § 4.71a, the Board finds that the rating codes governing scars not of the head, face, or neck, are potentially applicable .  38 C.F.R. § 4.118, DCs 7801-7805.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25; Esteban, 6 Vet. App. at 261-62.  Such distinct, yet related, symptoms are present here.  Indeed, as set forth in further detail below, the report of the Veteran's most recent VA examination reflects that the surgery performed to treat his pes planus has resulted in scarring.  Accordingly, the Board will consider whether to grant additional compensation for the Veteran's foot disorder under the version of the scar codes in effect at the time he filed his increased rating claim.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002).  

The Board acknowledges that those scar codes have since been revised while the Veteran's claim has remained pending.  See 73 Fed. Reg. 54,708 (September 23, 2008; effective October 23, 2008).  However, because the Veteran has not specifically requested consideration under the post-October 23, 2008, version of those codes, the revised rating criteria contained therein need not be considered.  Id.

For the foregoing reasons, the Board finds that all of the schedular rating criteria pertinent to the Veteran's foot disorder claim are effectively encompassed in DCs 5276, 5279, and 5284, and in the codes for scars not of the head, face, or neck, which took effect on August 30, 2002.  38 C.F.R. § 4.71a, 4.118, DCs 5276, 5279, 5284, 7801-05.  Therefore, the Board will confine its analysis to those criteria in discerning whether to award higher compensation, on a schedular basis, for the Veteran's foot disorder at any stage of the relevant appeal period.

Throughout this period, the pertinent evidence has consisted of VA medical records, reflecting occasional outpatient treatment for bilateral foot pain and related symptoms.  In addition, the Veteran has submitted written statements and testimony describing marked tenderness in both feet, which is exacerbated by walking and standing.  See Board Hearing Tr. at 9.  He also has complained of muscle spasms, cramping, and "charley horse-type" sensations throughout his feet, which recur at an average frequency of three times per week.  Id.  The Veteran has further maintained that his bilateral foot symptoms are severe enough to warrant the use of a prescribed opioid (hydrocodone), but not so extreme as to require hospitalization or surgery.  Id.  In this regard, the record reflects that, while the Veteran underwent operations in 1962 and 1972 to treat pes planus in his right and left foot, respectively, he has not undergone any additional surgical intervention during the pendency of this appeal.

In addition to the Veteran's treatment records and self-described symptoms, the relevant evidence includes reports of VA examinations conducted in May 2007, August 2009, and April 2012.  All three examination reports document the Veteran's history of chronic bilateral foot pain, numbness, swelling, and related symptoms, which have persisted since service and warranted the use of prescription and over-the-counter medications.  Additionally, those reports reflect a subjective worsening of the Veteran's bilateral foot pain from a level described as "not severe" in May 2007 to severity assessments of "5/10" and "10/10" in August 2009 and April 2012, respectively.  Significantly, however, the April 2012 VA examination report characterizes the Veteran's overall pes planus as "mild" in degree.  Consistent with that assessment, the April 2012 examination report is negative for any subjective or clinical findings of pronation, extreme tenderness of the plantar surfaces of one or both feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Such findings are also notably lacking in the other evidence of record.

Conversely, the April VA examination report does indicate that the Veteran relies on assistive devices, specifically a cane, which he uses regularly, and a wheelchair and walker, which he employs occasionally.  Tellingly, however, that recent examination report reflects that the Veteran's need for ambulatory assistance is due to his overall health condition including COPD and heart problems, for which he is not currently service connected.  Moreover, the April 2012 report makes no mention of any specific assistive device that is necessitated by the Veteran's foot disorder.  Nor does any of the other evidence of record.  The record is likewise devoid of alternate evidence of functional loss.  Indeed, the April 2012 report indicates that, by the Veteran's own admission, his service-connected pes planus does not hinder his ability to work.

With respect to foot disorders other than pes planus, the April 2012 report contains clinical findings of bilateral metatarsalgia and a miscellaneous foot injury (accessory navicular status post surgical excision), neither of which were previously shown.  However, the April 2012 report does not indicate that either of those conditions is productive of more than mild symptoms.  Moreover, neither that examination report nor any of its antecedents includes X-ray evidence of arthritis or other disabling conditions.  To the contrary, the April 2012 report expressly indicates that the Veteran does not have any foot trauma or other injuries that would constitute a disability for VA rating purposes.  

Although the above examination reports primarily address the Veteran's musculoskeletal symptoms, they also show that his previous foot surgeries have been productive of residual scarring on the interiors of his arches, bilaterally.  However, while those reports indicate that the Veteran currently has a one-inch scar on each foot, they make no mention of any accompanying tenderness, keloid formation, elevation, depression, tissue loss, inflammation, or edema.  Nor do those reports indicate that the Veteran's surgical foot scarring has been productive of instability, other functional loss, or adherence to the underlying scar tissue.

After careful consideration of the above evidence, the Board finds that, throughout the pendency of this appeal, the Veteran has been adequately compensated for his bilateral foot disorder under the applicable diagnostic criteria.  As discussed earlier, he has been assigned a 30 percent rating pursuant to DC 5276.  38 C.F.R. § 4.71a, DC 5276.  Such an evaluation contemplates severe bilateral foot symptoms, manifested by marked pronation, abduction, and other deformity; swelling and accentuated pain on manipulation and use; and characteristic callosities.  To warrant a maximum 50 percent rating under DC 5276, the Veteran would need to exhibit pronounced bilateral symptoms that would more nearly approximate marked pronation; extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendo achillis on manipulation, which do not improve with use of orthopedic shoes or appliances.  Such symptoms have neither been contended nor shown in the instant case.

Moreover, while the Veteran has reported chronic pain, tenderness, and spasms in both feet, which worsen with prolonged walking and standing, he has not contended that those symptoms, even at their worst, are so pronounced as to elude relief through the use of orthopedic appliances.  In this regard, the Board considers it significant that the Veteran's use of such devices has been attributed to his other, non-service-connected disabilities, rather than to the foot disorder symptoms at issue here.  The Board likewise finds it telling that the Veteran has indicated that such symptoms, standing alone, do not hinder him from working.  Accordingly, absent any other evidence to the contrary, the Board concludes that those symptoms do not more nearly approximate the level of severity required to support a maximum rating under the pes planus code.  See 38 C.F.R. § 4.71a, DC 5276.  Indeed, even taking into account the Mitchell and DeLuca criteria, the Board finds that the functional loss inherent in the Veteran's bilateral foot disorder is at most comparable to a severe level of impairment for which a 30 percent rating is warranted under that diagnostic code.  See id.; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Having thus established that the Veteran is properly rated under DC 5276, the Board must now consider whether additional compensation is possible under the other applicable musculoskeletal codes.  38 C.F.R. § 4.71a, DC 5279, 5284.  

Diagnostic Code 5279 provides a single 10 percent evaluation for bilateral metatarsalgia, a disorder defined as pain in the forefoot in the region of the heads of the metatarsals.  See Stedman's Medical Dictionary 1102 (27th edition).  In this case, however, the Veteran is already in receipt of a bilateral foot rating that exceeds 10 percent and, thus, DC 5279 may not serve as the basis for a still-higher evaluation.  In making this determination, the Board has considered the DeLuca factors, but finds that they are inapplicable where, as here, the Veteran has already achieved the maximum bilateral rating possible under a limitation of motion code.  

Conversely, the Board recognizes that DC 5284, while also predicated on limitation of motion, does not foreclose the possibility of separate evaluations for each foot.  38 C.F.R. § 4.71a, DC 5284.  Moreover, unlike DC 5276 and DC 5279, DC 5284 is a general diagnostic code under which a variety of "other foot injuries" may be rated.  In this regard, VA's General Counsel has issued a precedential opinion advising that DC 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982);  C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the General Counsel Opinion do not expressly include pes planus, there is nothing in the criteria of DC 5284 that precludes consideration of that particular foot disorder.  Nevertheless, the Board reasons that the Veteran's pes planus symptoms, standing alone, may not support an evaluation under DC 5284 beyond that which is warranted under DC 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within DC 5284.  

Accordingly, the Board finds that, in order to qualify for an increased evaluation under DC 5284, the Veteran's bilateral foot disability would need to include symptoms that were not more appropriately contemplated by DC 5276.  Moreover, the Veteran's collective symptoms would need rise to a level of at least moderate severity in each of his feet, so as to warrant higher overall evaluation when the two lower-extremity ratings were combined.  Here, however, there is no indication that the Veteran's service-connected disability is manifested by other injuries of each foot that are moderately severe.  Indeed, notwithstanding the 30 percent rating already assigned for severe bilateral pes planus, the Veteran's foot disorder has not been shown to produce any moderately severe or severe symptoms, apart from the "10/10" subjective pain assessment noted in the April 2012 VA examination report.  Such an isolated finding, when viewed in context with other pertinent evidence of record, does not suggest an overarching disability picture that approximates moderately severe impairment in one, or both, feet.  To the contrary, as noted previously, the Veteran's foot disorder has not been deemed unresponsive to treatment by orthopedic appliances.  Nor has it been shown to cause occupational impairment, or other functional loss beyond that envisioned by DC 5276.  

Moreover, the Board notes that during the Veteran's most recent VA examination, his pes planus was expressly characterized as "mild," and that none of his other diagnosed foot conditions -- bilateral metatarsalgia and accessory navicular status post surgical excision -- was found to result in significant impairment.  Further, the VA clinician who conducted the April 2012 examination expressly concluded that the Veteran did not have any other foot injuries that would warrant additional VA compensation.  Thus, while cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence supports the April 2012 examiner's qualitative characterization of the Veteran's bilateral foot disorder.  38 C.F.R. §§ 4.2, 4.6.  Conversely, that evidence does not support an overall finding of moderately severe impairment in both the right and the left feet.  

Accordingly, while respectful of the 30 percent rating already assigned pursuant to the pes planus code, the Board finds that Veteran's service-connected symptoms, when considered holistically as "other foot injuries," do not warrant separate 20 percent disability ratings for each extremity under DC 5284.  It follows that the latter diagnostic code may not serve as the basis for a higher overall rating in this instance.  Further, insofar as DCs 5279 and 5284, like DC 5276, are predicated on limitation of motion, to assign separate ratings under those codes would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. 

In contrast, the rule against pyramiding does not preclude a separate evaluation under the rating codes governing scars and related skin disorders.  Id.  Accordingly, the Board now turns to those applicable rating criteria, which took effect on August 30, 2002.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002).  The Board recognizes that those criteria were later revised, effective October 23, 2008.  However, as the Veteran's appeal was already pending by that time, he would need to have specifically requested consideration under the post-October 23, 2008, criteria.  See 73 Fed. Reg. 54,708 (September 23, 2008; effective October 23, 2008).  This he has not done and, thus, the Board will consider his claim under the earlier incarnation of the skin codes.

Pursuant to the criteria that took effect August 30, 2002, compensation is warranted for scars not of the head, face or neck that are deep or productive of restricted motion and exceed an area of areas of six square inches (39 square centimeters) (DC 7801); are superficial, not productive of limitation of motion, and involve an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); are superficial and unstable (DC 7803); or are superficial and painful on examination (DC 7804). 38 C.F.R. § 4.118, DCs 7800-7804 (effective August 30, 2002).  Moreover, scars not otherwise contemplated by the other diagnostic codes are to be rated based upon functional impairment of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).

In considering the above criteria, the Board is mindful of the bilateral foot scarring documented on the multiple VA examinations administered throughout this appeal.  The examination reports do not show that the Veteran's foot scars exceed an area or areas of six square inches, or are productive of pain, ulceration, instability, loss of motion, or other functional impairment.  Accordingly, the Board finds that such scars cannot serve as the basis for a separate compensable rating in this case.  38 C.F.R. § 4.118, DCs 7801-7805 (effective August 30, 2002).

In summary, the Board finds that, throughout the pendency of this appeal, the Veteran's bilateral foot disorder has most nearly approximated the criteria for a 
30 percent rating under DC 5276 and has not warranted a separate or higher evaluation under any other DC.  

While mindful of the need for extraschedular consideration, the Board will defer that analysis, for sake of economy, until it assesses the Veteran's skin disorder and hemorrhoids under the relevant schedular criteria.

      B.  Higher Schedular Rating for a Skin Disorder

Throughout the appeals period, the Veteran's skin disorder has been rated by analogy under the diagnostic code pertaining to dermatophytosis.  38 C.F.R. § 4.118, DC 7813.  This code directs, in pertinent part, that applicable skin conditions are to be rated as disfigurement of the head, face, or neck (DC 7800), other scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis or eczema (DC 7806), depending upon the predominant disability.

As previously noted, the portion of the Rating Schedule that pertains to scars was revised, effective October 23, 2008.  However, the Veteran has not expressly requested evaluation under the amended provisions and, thus they need not be considered.  See 73 Fed. Reg. 54,708 (September 23, 2008; effective October 23, 2008).  As for the other skin codes implicated in his claim - DCs 7806 and 7813 - the Board observes that their substance has not changed since August 30, 2002.  See 67 Fed. Reg. 49,590-95 (effective August 30, 2002).  Accordingly, the Board will apply the version of the skin codes that took effect on that date to the pertinent evidence of record.

Such evidence includes the Veteran's VA medical records, which reflect a history of periodic outpatient treatment and prescribed topical medications for skin problems alternately diagnosed as tinea manis, tinea pedis, onychomycosis, dermatitis, xerosis, eczema, and dermatyphosis.  

Also of record are written statements and hearing testimony in which the Veteran attests to "little sore spots on [his] body" that are productive of scarring and prone to chronic outbreaks, particularly during the warm-weather months.  See Board Hearing Tr. at 12-13.  In view of the Veteran's assertions, the Board is required to address the frequency, duration, and outbreaks of his skin disease exacerbations and to consider his service-connected disorder at those times when it has been most disabling during the relevant appeals period.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (noting that the frequency and duration of skin outbreaks and the appearance and virulence of symptoms during such outbreaks must be addressed).  Fortuitously in this regard, the record reflects that the Veteran has undergone a series of VA skin examinations that have taken place in the mid- to late-spring and summer.  See May 2007, August 2009, and April 2012 VA Examination Reports.

During the Veteran's May 2007 VA examination, he reported a history of tinea on his hands and feet, which had persisted since his active service.  In terms of treatment, the Veteran indicated that he relied on topical creams because the oral antifungal medication he had been prescribed (Gris Peg) had irritated his liver.  Significantly, he did not report any current or historical use of systemic therapy, such as corticosteroids or other immunosuppressive drugs.  Nor was any evidence of such therapy shown on clinical examination.  That testing was also negative for any evidence of tinea, but did disclose onychomycosis of the toenails.  

During a follow-up August 2009 VA examination, the Veteran described a history of "fungal infections" that affected his hands and body.  He added that his VA treating physician had recently diagnosed him with seborrheic dermatitis of the face and scalp and prescribed an antifungal shampoo (Ketoconazole) to treat that condition.  The Veteran indicated that this treatment had proven effective and acknowledged that "[a]t the present time head ha[d] no skin complaints."  Clinical testing was likewise devoid of any current skin inflammations.  Indeed, the August 2009 VA examiner noted that the Veteran's seborrheic dermatitis of the scalp, face, and hands, and xerosis and eczema of the hands had completely resolved, and that his onychomycosis of the toenail required "only local nail care."  The examiner added that the Veteran's service-connected skin disorder currently affected 
"0 percent of the exposed area and 0 percent of [his] total body area."

During the Veteran's most recent VA examination in April 2012, he reiterated his history of skin problems, but expressly denied any need for treatment other than topical therapy.  Moreover, clinical testing was negative for any current skin diseases apart from dermatyphosis, which was noted to be "mild/stable" and to affect less than five percent of the exposed areas of the body and total body area.

Based on the foregoing, the Board finds that, throughout the relevant appeals period, the Veteran's service-connected skin disorder has not met the criteria for a higher rating under the applicable skin diagnostic codes.  As discussed, his service-connected disability has been rated 10 percent disabling under DC 7813, which directs that forms of dermatophytosis, including tinea pedis, be as scars or as dermatitis or eczema, depending upon the predominant disability.  38 C.F.R. § 4.118, DCs 7800-7806, 7813.  

The Board recognizes that the Veteran has complained of scarring over half of his body associated with his dermatyphosis.  See Hearing Tr. at 12.  However, there have been no objective findings of scars attributable to his service-connected skin disability.  Accordingly, the Board has no basis to conclude that the Veteran has met the criteria for a rating in excess of 10 percent based upon the applicable scar codes.  To qualify for such a rating, the Veteran would need to demonstrate one or more of the following: visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement (DC 7800, effective from Aug. 30, 2002); or scarring, other than on the head, face, or neck, that is deep or that causes limited motion and affects an area or areas exceeding 12 square inches (77 sq. cm.) (DC 7801, effective from Aug. 30, 2002).  Such a significant level of skin disability has neither been contended nor shown.  Moreover, the Board observes that the Veteran is already in receipt of the highest schedular rating available under the versions of DC 7802, 7803, 7804, and 7805, in effect on August 30, 2002.  Accordingly, the Board finds that a higher rating is not warranted under any of those applicable rating codes.  38 C.F.R. § 4.118, DCs 7800-05 (effective from Aug. 30, 2002).

Nor is a higher rating warranted based on the rating code governing eczema and dermatitis.  38 C.F.R. § 4.118, DC 7806.  That code provides for a 30 percent rating where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  38 C.F.R. § 4.118, DC 7806 (2012).  Here, the evidence of record reflects that the Veteran's skin disability has not exceeded five percent of his entire body, or five percent of his exposed areas, since he filed his increased rating claim.  Nor has that disability been shown to require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during any 12-month period.  Therefore, the Board finds no basis for assigning an evaluation in excess of 10 percent under DC 7806.  38 C.F.R. § 4.118, DC 7806.

The Board has considered the applicability of other diagnostic codes pertaining to the skin.  In this regard, the Board acknowledges that the Veteran has been diagnosed with multiple fungal infections (tinea manis, onychomycosis, dermatitis, xerosis, and dermatyphosis), which are not expressly listed in the rating codes.  However, DC 7819 directs that such disorders be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7819 (2009).  The Veteran's overall skin disability most closely approximates dermatitis or eczema, which is contemplated by DC 7806, the rating criteria applied above.  38 C.F.R. § 4.118, DC 7806.

Additionally, the Veteran has not been diagnosed with any of the disabilities covered by DCs 7815 (bullous disorders), 7816 (psoriasis), 7817 (malignant skin neoplasms), 7818 (benign skin neoplasms), 7820 (cutaneous manifestations of collagen-vascular diseases), 7822 (papulosquamous disorders), 7823 (Vitiligo) 
7824 (keratinization), 7825 (urticaria), 7826 (vasculitis, primary cutaneous), 
7827 (erythema multiforme; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 4.118, DCs 7815-7818, 7820-7833 (2009).  Nor is his current skin disability more analogous to one of these DCs than DC 7813, which he is presently rated.  Accordingly, a rating under any of those diagnostic codes would not be appropriate. 

The Board recognizes that the Veteran's skin disability has been shown to have active and inactive stages.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is generally required.  Ardison, 6 Vet. App. at 407.  As noted previously, however, the Veteran has been afforded VA examinations during the warm-weather months, when, by his own admission, his skin symptoms are at their most active stage.  Moreover, the Veteran has not indicated that his symptoms have worsened since his most recent VA examination in April 2012.  See Palczewski, 21 Vet. App. at 181 (2007).  Therefore, the Board finds that the results of that examination, in tandem with the other pertinent evidence detailed above, sufficiently represent the severity and provide a sufficient overall picture of the Veteran's service-connected skin disorder.  The Board further finds that such evidence collectively establishes that the Veteran is not entitled to higher rating for his skin disorder under the applicable schedular criteria.  

Accordingly, the Board will now consider whether a higher schedular evaluation for hemorrhoids is warranted before addressing whether to refer that issue and the aforementioned increased rating claims for extraschedular consideration.

      
C.  Higher Schedular Rating for Hemorrhoids

Throughout the relevant appeals period, the Veteran's hemorrhoids have been rated 20 percent disabling under DC 7336.  38 C.F.R. § 4.114, DC 7336.  That is the maximum evaluation available under that DC, which contemplates external or internal hemorrhoids that are manifested by persistent bleeding and with secondary anemia, or with fissures.  Id.  However, the Board's analysis does not end here as it must still consider whether the Veteran's service-connected disability warrants additional compensation under different provisions of the Rating Schedule.

In this regard, the Board observes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2012).  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2012).

Notwithstanding the provisions regarding the avoidance of pyramiding, the Board notes that, as with the Veteran's service-connected foot and skin disorders, it is possible for him to have separate and distinct manifestations attributable to the same digestive disease or injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. §§4.14, 4.25; Esteban, 6 Vet. App. at 261-62.  

In this case, while the Veteran has been assigned the maximum evaluation possible under DC 7336, he has reported that his hemorrhoids are accompanied by digestive symptoms, such as diarrhea and constipation, which are contemplated by different provisions of the Rating Schedule.  See Hearing Tr. at 10-11.  Moreover, both the Veteran's VA treatment records and his May 2007, August 2009, and April 2012 VA examination reports reflect a clinical history of diverticulitis, for which he is not separately service connected and which is rated under a diagnostic code (7327) that may be combined with DC 7336.  Accordingly, the Board will now consider whether a separate compensable rating is warranted under that provision.  38 C.F.R. § 4.114, DC 7327 (2012).

Diagnostic Code 7327 directs that the diverticulitis, and analogous digestive disorders, be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  38 C.F.R. § 4.114, DCs 7319, 7327 (2012).  However, the Board observes that the rating codes for peritoneal adhesions and ulcerative colitis are not applicable as there is no evidence that the Veteran has either of those conditions.  38 C.F.R. § 4.114, DCs 7301,
 7323 (2012).  Consequently, the only appropriate diagnostic code for rating the symptoms associated with the Veteran's diverticulitis is DC 7319.  38 C.F.R. § 4.114, DC 7319 (2012).  That diagnostic code provides for a 10 percent rating when there are moderate symptoms manifested by frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is warranted for severe symptoms manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

Here, the record shows that the Veteran has been treated for symptoms of constipation consistent with a diagnosis of diverticulitis.  Moreover, his May 2007 and August 2009 VA examination reports reflect a contemporaneous history of constipation and "hard stool," while his most recent April 2012 VA examination indicates that he continues to exhibit symptoms of "mild diverticulitis."  However, while the Veteran has since testified that he also experiences diarrhea, there is nothing in the record to indicate that he has attacks of alternating diarrhea and constipation, with more or less constant abdominal distress.  Nor does the record show that the Veteran suffers from moderately frequent involuntary bowel movements, or from other symptoms indicative of moderate irritable colon syndrome.  Accordingly, the Board finds that the Veteran's symptoms overall do not meet the criteria for a separate compensable rating for diverticulitis, rated by analogy as irritable colon syndrome.  38 C.F.R. § 4.114, DC 7319 (2012).

The Veteran has not been diagnosed with any other digestive disorders and, thus, the Board finds that no other diagnostic codes contemplating such disorders are applicable in this instance.  38 C.F.R. § 4.114 (2012).  Nor does the record show that any of his hemorrhoids-related symptoms warrant consideration under other provisions of the VA Rating Schedule.  As such, the Board finds that a separate or higher schedular rating for hemorrhoids may not be granted in this instance.

      D.  Extraschedular Consideration

Having thus considered the Veteran's claims within the context of the Rating Schedule, the Board recognizes that exceptional or unusual factors may arise that would render the application of the schedular criteria impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board recognizes that Veteran has not worked since 1998, prior to the pendency of this appeal.  Additionally, the Board observes that, in recent hearing testimony, the Veteran indicated that his service-connected foot disorder was a factor in his early retirement.  See Hearing Tr. at 20.  Nevertheless, the Veteran's Social Security Administration (SSA) records reflect that he retired due to residuals of a low back injury, which are not at issue in this case and not service-connected.  Moreover, most VA examinations administered with respect to the Veteran's bilateral foot, skin, and hemorrhoids claims expressly indicate that he is not unemployable due to those service-connected disabilities.  Accordingly, the Board finds that the overall evidence of record does not show that those disabilities are productive of occupational impairment beyond that which is contemplated by the Veteran's currently assigned schedular ratings.

Next, the Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with any of the aforementioned claims.  To the contrary, the parties' contentions have been limited to those discussed above, i.e., that the Veteran's service-connected foot, skin, and hemorrhoids disorders are more severe than reflected by the currently assigned schedular ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (noting that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified any factors that may be considered to be exceptional or unusual with respect to those service-connected disabilities and the Board has been similarly unsuccessful.  Further, the record does not show that the Veteran has required frequent or, indeed, any hospitalizations for his bilateral foot disorder, skin disorder, or hemorrhoids throughout the relevant appeals period.  In addition, there has been no unusual clinical picture presented, nor any other factor which has taken those disabilities outside the usual rating criteria.

Accordingly, the Board finds that the evidence does not support the proposition that the Veteran's bilateral foot disorder, skin disorder, and hemorrhoids present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).

	E.  Summary

In reaching the above determinations, the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that increased ratings are warranted for his bilateral foot disorder, skin disorder, and hemorrhoids.  As discussed above, the Board has given careful consideration to the Veteran's lay assertions regarding the tangible symptoms associated with those disabilities, which he is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran and other lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the overall nature and severity of his service-connected bilateral foot, skin, and hemorrhoids disorders, within the context of the applicable schedular or extraschedular rating criteria, are matters that lie beyond the realm of common medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  The Veteran's contentions, standing alone, are insufficient to refute the probative assessments of the VA clinicians upon which the Board has relied in determining the most appropriate ratings for those service-connected disabilities.  Therefore, the Board in weighing the relevant evidence of record finds that the Veteran's lay statements are outweighed by the pertinent medical and clinical findings found in examination and treatment reports that relate to the DCs at hand.

In sum, the weight of the competent and credible evidence shows that the Veteran's bilateral foot, skin, and hemorrhoids disorders do not warrant separate or higher ratings, on either a schedular or extraschedular basis.  The Board has considered the assignment of staged ratings, but has ultimately concluded that the above evaluations have most nearly approximated the Veteran's service-connected disabilities throughout the entire pendency of this appeal.  See Hart, 21 Vet. App. at 509-10.  Moreover, while mindful of the benefit-of-the doubt rule, the Board has determined that this rule is not for application since the preponderance of the evidence weighs against the Veteran's increased rating claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of multiple surgical procedures of the bilateral feet (bilateral foot disorder) is denied.

Entitlement to a disability rating in excess of 10 percent for tinea manus et pedis et ungium (skin disorder) is denied.

Entitlement to a disability rating in excess of 20 percent for hemorrhoids is denied.


REMAND

The Board has determined that before it can adjudicate the remaining claims on appeal, further development is needed, as described below.  38 C.F.R. § 19.9.

I.  Increased Rating for Bilateral Hearing Loss

The Veteran seeks a higher rating for his bilateral hearing loss, which is currently evaluated as 20 percent disabling.  38 C.F.R. § 4.85, DC 6100.  He was last afforded a VA examination in connection with that disability in April 2012.  In this case, however, the Veteran has expressly indicated that his hearing loss has worsened since his last VA examination.  Indeed, he has testified that, despite having had his VA-prescribed hearing aids adjusted concurrently with that examination, he had since experienced greater difficulty listening to the television, hearing his phone, and engaging in conversations, particularly with his spouse.  See Board Hearing Tr. at 3-4.  The Veteran's testimony suggests that there may have been a significant shift in his overall degree of bilateral hearing loss.  Therefore, as the Board itself is precluded from rendering an independent medical assessment of the current severity of that disability, it has no discretion but to remand the Veteran's claim for an additional VA examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

II.  Service Connection for Heart, Prostate, and Liver Disorders

In addition to the issues addressed above, the Veteran has presented claims for service connection for heart, prostate, and liver disorders.  Significantly, he asserts that all three conditions had their onset during his period of overseas service, when he was allegedly exposed to Agent Orange.  The Board recognizes that in-service herbicide exposure is sufficient to warrant service connection on a presumptive basis for conditions listed under 38 C.F.R. § 3.309(e).  That provision expressly contemplates coronary artery disease, other ischemic heart disorders, and prostate cancer, but does not include benign prostate tumors or liver disorders.  Nevertheless, the Board observes that even conditions outside the scope of 38 C.F.R. § 3.309(e) may be causally related to in-service herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Consequently, the Board finds it necessary to consider the Veteran's allegations of exposure to Agent Orange in connection with all three of his service-connection claims.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

In this regard, the Board acknowledges, first and foremost, that the record does not establish that the Veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975.  As such, he does not qualify for the presumption of in-service herbicide exposure set forth in 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the AOJ has issued a September 2011 formal finding that the Veteran's alleged exposure to Agent Orange cannot be independently verified.  However, the Veteran has since testified that his herbicide exposure occurred not in Vietnam but in Thailand, where was he charged with supporting U.S. military operations along the perimeter of the Royal Thai Air Force Base (RTAFB) in Korat.  See Board Hearing Tr. at 15-16.  The Veteran's account is consistent with his service personnel records, which confirm that his unit (the 357th Fighter Squadron) was stationed at Korat RTAFB from June 12, 1965, to November 8, 1965.  See e.g., September 14, 2011, AOJ Formal Finding.  

In light of the above evidence, it is incumbent upon VA to observe the guidelines contained in the Adjudication Procedures Manual, M21-1MR.  Those internal protocols call for special consideration of herbicide exposure on a factual basis for Veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include Korat RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

In this case, the Veteran has specifically contended that his in-service guard duties took him to the perimeter of the Korat military base.  See Board Hearing Tr. at 16.  Thus, the Board finds that his account of in-service herbicide exposure should be assessed in accordance with the above guidelines.  To ensure that there is sufficient development to make such a determination, the M21-1MR calls for a copy of the Compensation Service's "Memorandum for the Record," documented in M21-1MR, Part IV, Subpart ii, 2.C.10.r., to be placed in the Veteran's claims file.  This has not yet been accomplished and, thus, should be performed on remand.  Thereafter, the Veteran's account of in-service exposure to Agent Orange in Thailand should be referred to the Joint Services Records Research Center (JSRRC) for verification.

In addition, the record reflects that the Veteran has not yet been afforded a VA examination in support of his service connection claims.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must furnish an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Here, the record reflects that the Veteran has currently diagnosed heart, prostate, and liver disorders and, thus, satisfies the first McLendon requirement.  Similarly, the Veteran has met the remaining McLendon elements by presenting evidence that suggests, but does not conclusively establish, a causal link between each of the aforementioned disabilities, or recurrent symptoms, and his active service.   

Specifically, the Veteran has submitted written statements and testimony indicating that his heart, prostate, and liver problems commenced during his period of overseas military service and have warranted ongoing treatment since he left the Navy.  The Veteran is competent to report a history of ongoing post-service symptoms and treatment, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

At this time, the Board finds that the lay statements of record are insufficient, in and of themselves, to award the benefits sought on appeal.  Whether the Veteran in this case has heart, prostate, and liver disorders that are directly related to his purported in-service herbicide exposure, or to any other aspect of his active service, is a question that falls outside the realm of the common knowledge of a lay person.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  Indeed, such a question requires medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  While insufficient to grant the Veteran's claims, however, the above lay assertions, in tandem with the other evidence of record, are enough to trigger the need for a VA etiological examination in support of those claims.  McLendon, 20 Vet. App. at 81.  Accordingly, as such an examination has not yet been conducted, it should be administered on remand.  

Also, on remand, the AOJ should undertake efforts to obtain missing VA medical records in connection with the Veteran's pending claims.  It appears from his recent testimony that he is continuing to receive VA treatment for heart, prostate and liver problems, as well as for the bilateral hearing loss discussed above.  See Board Hearing Tr. at 5, 18-19.  To date, however, no VA medical records dated after June 27, 2012, have yet been associated with the Veteran's paper claims file or Virtual VA efolder.  Accordingly, all such records generated since that date should be procured on remand.  Id. 

III.  TDIU

Finally, with respect to the Veteran's claim for TDIU, the Board acknowledges that he does not yet meet the schedular criteria for such an award under 38 C.F.R. § 4.16(a).  Nevertheless, the development requested with respect to his pending claims for an increased rating for hearing loss and for service connection for heart, prostate, and liver disorders, could have bearing on whether the assignment of TDIU benefits is proper.  Accordingly, the Board finds that the issue of TDIU is inextricably intertwined with the other claims that remain on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  As such, a final decision by the Board on the TDIU issue would at this point be premature and action on that issue is therefore deferred.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris, 1 Vet. App. at 183. 

Accordingly, the case is REMANDED to the AOJ for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the paper claims file, or Virtual VA efolder, all medical records from the Dallas and Bonham VA Medical Centers, the Fort Worth Outpatient Clinic, and other components of the North Texas Health Care System dated since June 27, 2012.  
If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran of the directives for developing claims based on in-service herbicide exposure in Thailand, which are set forth in the Compensation Service's "Memorandum for the Record," and documented in M21-1MR, Part IV, Subpart ii, 2.C.10.r.  Place a copy of that Memorandum in the Veteran's claims file.

3.  Request that the JSRRC take appropriate measures to verify the Veteran's account of in-service herbicide exposure incurred at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, from June 12, 1965, to November 8, 1965.  Provide the JSRRC with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the perimeters of that military base.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted). 

4.  After the development requested in items 1-3 is complete, schedule the Veteran for an audiology examination to determine the current severity and effect of his service-connected hearing loss and the impact of that disability on his occupational functioning and daily activities.  

The entire contents of the paper claims file and Virtual VA efolder should be made available to the VA audiological examiner, and the examination report should expressly note that such evidence was reviewed.  That report should also note the results of all indicated tests, including an audiological evaluation and speech discrimination (Maryland CNC) testing conducted in accordance with 38 C.F.R. § 4.85.

In addition to objective test results, the examination report should include a full description of the functional effects caused by the Veteran's hearing loss disability, to include for example, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning. 

All opinions must be supported by a compressive rationale, with citation to relevant medical findings.

5.  After the development requested in items 1-3 is complete, schedule the Veteran for appropriate VA examinations to assess the nature and etiology of any current heart, prostate, and liver disorders found to be present.  The entire contents of the paper claims file and Virtual VA efolder should be made available to the VA examiner(s), and the examination reports should expressly note that such evidence was reviewed.  


Specifically, the VA examiner(s) should render opinions as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder was caused or permanently aggravated by the Veteran's active service, to specifically include any in-service herbicide exposure?

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed prostate disorder was caused or permanently aggravated by the Veteran's active service, to specifically include any in-service herbicide exposure?

c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed liver disorder was caused or permanently aggravated by the Veteran's active service, to specifically include any in-service herbicide exposure?

For the purposes of the examination(s), the VA examiner(s) should accept as true the Veteran's lay assertions as to observable heart, prostate, and liver symptoms (e.g., chest pains, bladder-control problems, and jaundiced skin), which have persisted on a recurrent basis since his active service.

6.  Then, readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


